Citation Nr: 1139982	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  00-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to an earlier effective date prior to April 22, 1998 for a 50 percent evaluation for a skin disorder (including pseudofolliculitis barbae (PFB) with acne vulgaris).

4.  Entitlement to a rating in excess of 60 percent for a skin disorder (including psuedofolliculitis barbae (PFB) with acne vulgaris and seborrheic dermatitis) from August 30, 2002.







WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1980. 

This case comes to the Board of Veterans' Appeals (Board) from an August 1999 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to a rating in excess of 10 percent for PFB.  The RO also denied service connection for acne vulgaris and seborrheic dermatitis.  The Veteran perfected an appeal of that decision.  In a December 1999 rating decision the RO increased the rating for PFB from 10 to 30 percent, effective March 31, 1999.  The Veteran also perfected an appeal of the effective date assigned for the 30 percent rating.

In a July 2001 rating decision the RO granted service connection for acne vulgaris, and included that disability in the rating assigned for PFB.  The RO also denied service connection for a stomach disorder, a left eye disorder, bilateral great toe disorders, and PTSD.  In a March 2002 rating decision the RO denied entitlement to a total rating based on unemployability. 

The issues of entitlement to an earlier effective date for the 30 percent rating for PFB, entitlement to service connection for seborrheic dermatitis, and an increased rating for PFB were previously before the Board in May 2003.  In a decision at that time the Board granted service connection for seborrheic dermatitis; awarded an effective date of April 22, 1998, for the 30 percent rating for the skin disorder; increased the rating for the skin disorder from 30 to 50 percent, which the RO in June 2003 made effective April 22, 1998; and increased the rating for the skin disorder to 60 percent, effective August 30, 2002.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2005 order the Court vacated that part of the May 2003 decision in which the Board denied entitlement to an effective date prior to April 22, 1998, and denied entitlement to a rating in excess of 60 percent for the skin disorder. 

In a September 2006 decision, the Board remanded these issues for additional development. 

In July 2008, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In September 2008, the Board denied an effective date prior to April 22, 1998, for the assignment of a 50 percent rating for PFB; denied a disability rating in excess of 60 percent for PFB with acne vulgaris and seborrheic dermatitis, effective August 30, 2002; denied eligibility for VR services; denied entitlement to a total disability based upon individual unemployability (TDIU) due to service-connected disability; and denied service connection for a stomach disorder, left eye disorder, bilateral great toe disorder and a psychiatric disorder, including PTSD.  The Veteran appealed the Board's decision to the Court.  In a September 2009 Order, the Court granted a joint motion for partial remand filed by representatives of both parties, and remanded the matters to the Board for further proceedings consistent with the Joint Motion.

In a May 2010 decision, the Board again denied an earlier effective date for the assignment of a 50 percent evaluation for the Veteran's skin disorder; denied a claim of entitlement to a rating in excess of 60 percent from August 30, 2002; and denied service connection for a right eye disorder.  Additionally, the Board remanded the issues of eligibility for Vocational Rehabilitation, entitlement to TDIU, entitlement to service connection for a stomach disorder, and entitlement to a psychiatric disorder.

The Veteran appealed the Board's decision to the Court again, and in June 2011 the Court granted a joint motion for partial remanded filed by representatives of both parties, and remanded the matters on the title page to the Board for further proceedings consistent with the Joint Motion.  The issues that were remanded in the May 2010 decision are currently before the RO, and are not addressed in this decision.

The  issues of entitlement to service connection for diabetes mellitus and bilateral feet disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a right eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA treatment records dated November 22, 1988 constituted an informal claim for an increased rating for PFB with acne vulgaris and seborrheic dermatitis. 

2.  The earliest date of which it is factually ascertainable that the Veteran met the criteria for a 50 percent evaluation for PFB with acne vulgaris and seborrheic dermatitis is April 22, 1998. 

3.  The Veteran's PFB with acne vulgaris and seborrheic dermatitis does not manifest in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (i.e., nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  The Veteran has, at most, four characteristics of disfigurement and no gross distortion or asymmetry of his features.  His skin disorders affect more than 40 percent of his skin and more than 40 percent of his exposed skin.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to April 22, 1998 for a 50 percent schedular rating for skin disorders (PFB with acne vulgaris) have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400 (2011). 

2.  The criteria for an increased rating in excess of 60 percent for the Veteran's skin disorders (PFB with acne vulgaris and seborrheic dermatitis) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7899-7800, 7806 (2002 & 2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a December 2006 letter, the RO informed the Veteran of the evidence needed to substantiate the claims for increased ratings, service connection, an earlier effective date and what medical or other evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  The Veteran has substantiated his status as a Veteran and the second and third elements of Dingess notice are satisfied by the December 2006 letter.  The December 2006 letter also provided notice on the rating and effective date elements. 

Regarding the issue of entitlement to an effective date prior to April 22, 1998, for the assignment of a 50 percent rating for PFB with acne vulgaris and seborrheic dermatitis, additional VCAA notice is not generally required where, as in this case, the underlying claim has been granted and the appeal involves the downstream issue of an effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While Hartman involved a situation where the underlying claim was for service connection, rather than an increased rating, the rationale for the decision in Hartman would apply equally where the underlying claim was for an increased rating. 

Regardless, the Veteran was provided with information pertaining to the establishment of effective dates in a December 2006 letter.  Any deficiencies in the notification for the effective date appeals are not prejudicial to the Veteran's claim.  In Dingess v. Nicholson, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, [VCAA] notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, any omissions in the Veteran's VCAA notification are harmless error, and the Board may proceed with consideration of his claim. 

Regarding the Veteran's claim for entitlement to a disability rating in excess of 60 percent for PFB with acne vulgaris and seborrheic dermatitis, in the December 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2006 letter also notified the Veteran that he could send VA information that pertained to his claim and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After the Veteran filed an NOD with the rating, the SOC set forth the criteria for higher ratings for schedule ratings for the skin; this also suffices, in part, for Dingess/Hartman. 

There was a timing deficiency with the December 2006 letter, because it was provided after the initial evaluation.  Mayfield v. Nicholson.  The timing deficiency with regard to this letter was cured by readjudication of the claims in a January 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The duty to assist : Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained all the evidence reported by the veteran or suggested by the record. 

The veteran underwent VA examinations in June 1999, July 2000, November 2004, June 2007, and May 2011.

The Board notes that the September 2007 remand instructed the RO to obtain the Veteran's treatment records from the VAMC's in Brooklyn, New York; Manhattan, New York; Washington, DC; and Richmond, Virginia, from December 1988 to April 1998, from September 2005 to the present.  However, a October 2007 Formal Finding on the Unavailability of Records indicated that the treatment records from the Richmond VAMC from December 1, 1998 to March 1995 and from the Manhattan, NY VAMC from December 1, 1998 to April 30, 1998 and from September 1, 2005 were unavailable. Further efforts to obtain these VAMC records would appear to be futile.  38 U.S.C.A. § 5103A. 

Therefore, the facts relevant to the Veteran's claim have been properly developed, and there is no further action to be undertaken to comply with the provisions of the VCAA and the implementing regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

I.  Entitlement to an effective date prior to April 22, 1998, for the assignment of a 50 percent rating for pseudofolliculitis barbae (PFB) with acne vulgaris and seborrheic dermatitis.

The assignment of effective dates for increased disability evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that: The Court and the VA General Counsel have interpreted the laws and regulations pertaining to the effective date of an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed, a report of examination or hospitalization by VA will be accepted as an informal claim for increased benefits if the report relates to treatment or evaluation of a disability for which service connection has been previously established.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran contends that he is entitled to an effective date in 1980 for assignment of the 50 percent rating for the skin disorder, and that his VA treatment records constitute informal claims for an increased rating.  See 38 C.F.R. § 3.157.  The RO denied entitlement to a rating in excess of 10 percent in December 1988, and that decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1988). 

He is, however, potentially entitled to an effective date following the December 1988 decision, if a VA treatment record can be construed as an informal claim for an increased rating.

With respect to the date of the Veteran's claim, the RO assigned a 10 percent rating for PFB in a December 1986 rating decision and the Veteran did not appeal that decision.  There were no communications from him or any representative concerning an increased rating for his skin disorder until the RO received the Veteran's request for an increased rating for PFB on March 31, 1999.  However, the Board notes that a November 22, 1988 VA examination reflected a clinical evaluation of the Veteran's skin disorder.  The Board finds that the November 1988 VA examination constituted an informal claim under 38 C.F.R. § 3.157.  Accordingly, the date of claim in this case is November 22, 1988.  The Board points out that the December 1988 rating decision continuing the 10 percent rating occurred after the November 1988 VA examination, and included a review of the November 1988 VA examination in its decision.  Additional evidence regarding the Veteran's claim for an increased rating for his skin disorders includes a January 1989 VA treatment record, and thus the November 1988 claim continued.

In January 1990, the RO received a PS Form 2488 from the Veteran authorizing the release of VA medical evidence regarding his "severe skin disfiguration."  In February 1993, the Veteran again provided an authorization to release VA medical records regarding treatment for "severe skin irritation."  In March 1999, the Veteran filed a claim for an increased rating for his skin disorders.

The Veteran underwent a VA compensation and pension examination for the skin in June 1999. 

In August 1999, the RO issued a rating decision that denied an increased rating for PFB.  The rating decision specifically found that the June 1999 VA examination report did not show constant exudation or itching, extensive lesions, or marked disfigurement. 

In June 2000, the Veteran requested a 1980 effective date for a 30 percent rating on the basis that the first rating decision that denied the claim in 1982 did not mention that he had any "recourse". 

In its May 2003 decision, the Board found that the VA treatment reports dated within the one-year period prior to March 31, 1999, showed that an increase in disability had occurred.  The Board noted that a report dated April 22, 1998, reflected a peeling rash on the face, hypopigmentation of the molar area, lesions on the chest, and ear lesions.  The Board found this to be evidence of an increase in severity and assigned April 22, 1998 as the effective date for a 30 percent rating.  The Board also increased the rating for the skin disorder from 30 to 50 percent, which the RO in June 2003 made effective April 22, 1998. 

In its September 2005 order, the Court vacated that part of the May 2003 Board decision in which the Board denied entitlement to an effective date prior to April 22, 1998 on the basis that the Board had never considered whether the April 1998 medical report constituted a claim in its own right and therefore never considered whether the Veteran's disability had increased prior to that date. 

This case turns on whether the record demonstrates that the award of a 50 percent evaluation is warranted prior to April 22, 1998.  The appropriate medical evidence concerning the severity of the Veteran's PFB with acne vulgaris and seborrheic dermatitis prior to April 1998 consists of the VA treatment records from December 1988 (date of his last final denial, where no evidence was received within one year) through April 1998.  See C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

In the June 2011 Court remand, the Court noted that during the pendency of this appeal a decision was made in Buczynski v. Shinseki which should be addressed by the Board in regards to this earlier effective date claim.  In Buczynski v. Shinseki, the Court held that the Board may not consider the absence of evidence as substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In Buczynski, the Veteran sought a rating in excess of 30 percent for his service connected skin condition.  The Board found that an increased rating of 50 percent was not warranted because treatment records and examiners had not described the Veteran's skin condition as "exceptionally repugnant."  Prior to oral argument in Buczynski, both parties agreed: (1) that the term "exceptionally repugnant," as used in DC 7806 (1995), is a subjective determination and is not a medical term; (2) that the Board is competent to determine whether a skin condition is "exceptionally repugnant"; and (3) that an explicit medical determination in regard to the issue of exceptional repugnance is not required.

Factual Background

In November 1988 the Veteran underwent an examination for his PFB.  He stated that he had increasing abnormal skin condition on his neck and face. 

Treatment records contained in the claims file, dated from 1983 to 1989, included a November 1988 record which noted the Veteran had a full beard with several papules on his right cheek and chin.  

In January 1989, the Veteran returned with "recently infected cysts on his left neck."  The record also appears to say he has a "normal scalp."  He was prescribed Erythromycin (antibiotic).  In May 1989, he sought treatment for an eruption on his face that had been "off and on for" the prior eight months.  He reported having redness and scaling in the past.  He had "erthematous patches along his nasolabial folds and eyebrows."  It was described as "mild scaling."  He additionally had acne scars.

In November 1989 the Veteran presented to the Brooklyn, New York VA Medical Center (VAMC) with complaints of recently infected cysts on the left side of his neck. 

In November 1989 the Veteran presented to the South Boston VAMC for treatment of his skin condition.  The Veteran had a nice beard in place but had some underlying papules and nodules on the periphery of the beard zone and the beard.  The Veteran stated that he had shaven a month ago and his face broke out in nodules.  The diagnosis was chronic PFB.  The doctor advised him never to shave and to not shave around the periphery of his lesion and offered him Tetracycline. 

The claims file contains records dated between November 1989 and August 1993 from private physician G.C.B.  While the treatment records are printed and legible, the dates are handwritten and on occasion obscured.  In a record dated between November 1989 and 1991, the Veteran was noted to have "mild" PFB with two pustules.  He was given a no-shave profile.  In a separate note from the same time frame he was noted to have PFB with an occasional ingrown hair and seborrheic dermatitis.  

In a March 1990 note, Dr. Gerald Burnett stated that the Veteran had chronic PFB of the beard and should be granted a permanent no-shave profile to keep his beard at a 1/4 inch in length.  Between this record and one in 1992, it was noted that the Veteran continued to have PFB but that his seborrheic dermatitis was clear.  

The Veteran presented to the VAMC in January 1991.  His face still had PFB.  He had not shaved since his last visit but did clip his beard close.  The diagnosis was chronic PFB with cystic type acne. 

The Veteran again presented to the VAMC in July 1991.  His right lateral neck had a 4cm inflamed red cyst.  The Veteran stated that he started getting an occasional sore on his face and started getting an elevated cyst.  The diagnosis was an infected cyst of his right neck.  The cyst was incised and drained.

On April 22, 1998, the Veteran presented with complaints of a rash on his face and head that was off and on.  He was noted to have had folliculitis of the face for several years, followed by a local dermatologist until ten months prior.  He reported a peeling rash on the face for the prior year, (what appears to say) a puritic and burning rash on the molar area with discoloration but no complaints of arthralgias, myalgias, fever or shortness of breath.  On evaluation his skin was hypopigmented over the molar area, with plaque-like lesions over the anterior chest and healed lesions over the beard area.  The examiner diagnosed a skin rash, and noted that the ear lesions were suspicious for discoid rash of lupus.  There was some indication that the Veteran's use of Rogaine had been influencing his rash development and the examiner told him to discontinue using any creams on his face.

Analysis 

The Veteran's PFB with acne vulgaris and seborrheic dermatitis is rated by analogy to eczema as 50 percent disabling under Diagnostic Code 7899-7806. 

As noted above, the November 1988 VA examination is considered the date of the informal claim for an increased rating decision.  

Under the old criteria, Diagnostic Code 7806 provides a 10 percent rating for a skin disorder with exfoliation, exudation or itching, involving an exposed surface or extensive area.  The next higher rating of 30 percent contemplates a skin disorder with exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating contemplates a skin disorder with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or being exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1988, 1989). 

Comparing the Veteran's symptoms prior to April 22, 1998 attributed to the service-connected PFB, acne vulgaris and seborrheic dermatitis with the criteria of the former version of Diagnostic Code 7806, the Board finds that the criteria for a 10 percent rating had been more nearly approximated. 

Prior to April 22, 1998, there is no evidence that the Veteran's skin disorder would warrant a 30 percent disability rating under the former version of Diagnostic Code 7806.  While the Veteran was treated for cysts, reported having occasional sores on his face and was given a no-shave profile, the Board finds that the evidence does not demonstrate that his skin disorder had exudation or constant itching, extensive lesions, or marked disfigurement.  In records dated prior to April 1998 the Veteran was noted to have a normal scalp, mild PFB, sebhorreic dermitis, and a cyst large enough it was drained.  The descriptions of his skin fit within the 10 percent rating criteria, which includes skin disorders with exfoliation, exudation or itching involving an exposed area.  As the Veteran himself described his condition prior to April 1998 has having "occasional sores on the face," and both his private physician and the VA treatment providers described "some pustules" or "some nodules" the Board finds that prior to April 22, 1998 the Veteran's skin disorder did not present symptoms which would warrant a 30 percent rating as there were no extensive lesions or marked disfigurement.  As there was no extensive lesions or marked disfigurement, it follows that the Veterna's skin was not exceptionally repugnant.  Based on the medical descriptions in the claims file, the Board finds that the Veteran's skin was not exceptionally repugnant.

The Veteran has argued that, in order to afford him the greatest opportunity for increased compensation, the Board should consider the April 22, 1998 treatment record as the date of his informal claim, which would allow him an effective date up to one year prior.  The Board, however, notes that once a claim is in progress, additional claims for the same benefit are not considered new claims.  The Veteran's informal claim for an increased rating occurred in November 1988, thus treatment records dated post November 1988 but prior to any additional VA decision, cannot be considered additional informal claims for the issue already on appeal.  Additionally, to address whether it was factually ascertainable to provide an effective date one year prior to the April 22, 1998, the Board notes that there are no treatment records between 1992 and 1998.  While in the April 22, 1998 treatment record the Veteran stated he had a rash for the prior year, the Board does not have any indication of the severity of the rash and no physical description of the rash.  While the Board finds the Veteran competent to describe his symptoms, the Board does not find it credible that his skin disorder symptoms had increased in 1997, as the Veteran did not seek treatment for the rash in 1997 even though he avidly sought treatment for his skin disorders in previous years and sought treatment for an eye injury in March 1998.  

In this case, the earliest date in which it is factually ascertainable that the Veteran's PFB, acne vulgaris and seborrheic dermatitis more nearly approximated a 50 percent disability rating under the former version of Diagnostic Code 7806 is April 22, 199, when the Veteran presented with a peeling rash on the face, hypopigmentation of the malar area, lesions on the chest, and ear lesions.  The Board notes that this is a generous 50 percent as a 30 percent rating includes the Veteran's symptoms of exudation or constant itching, extensive lesions, or marked disfigurement.

Therefore the effective date in this case for a 50 percent disability rating is April 22, 1998.  38 C.F.R. § 3.400(o)(2). 

In reaching this decision, the Board notes that the claims folder includes VA treatment records dated prior to April 22, 1998.  However, these records demonstrate symptoms that more nearly approximate a 10 percent disability rating under the former version of Diagnostic Code 7806. 

In sum, an informal claim seeking an increased rating of a claim for PFB, acne vulgaris and seborrheic dermatitis was filed on November 22, 1988.  It is not factually ascertainable, however, that the Veteran's PFB, acne vulgaris and seborrheic dermatitis manifested to a degree higher than 10 percent prior to April 22, 1998.  While there is a gap in treatment between 1992 and 1998, in treatment records from 1988 to 1992 the Veteran's skin disorder manifested in symptoms consistent with a 10 percent rating.  Thus, there is no credible or probative evidence suggesting that the disorder worsened in severity during the year prior to his revised date of claim, the November 22, 1988, VA examination.

Accordingly, the Veteran's claim for an effective date earlier than April 22, 1998, for the award of a 50 percent rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

II. Entitlement to a disability rating in excess of 60 percent for PFB with acne vulgaris and seborrheic dermatitis, effective August 30, 2002.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

In October 2002 the Veteran underwent a dermatology consultation at the VAMC. The examination revealed small raised papules within the beard.  There was one comedone on the left cheek.  His chest was clear.  There was a patch on the upper back.  The diagnosis was PFB, eczema and acne. 

The Veteran underwent a VA scars examination in November 2004.  The Veteran presented with progressively worse PFB.  He was then being treated with Retin A.  There were no systematic symptoms associated with the skin disease.  On examination, he had deep acne/chloracne affecting 40 percent or more of his face and neck.  There were no other areas affected other than his face and neck.  He also had a deep cyst on the neck/face with increased pigmentation.  The diagnosis was PFB seborrheic dermatitis.  The examiner stated that there were no significant occupational effects and no effects on the Veteran's daily activities. 

A January 2005 VA plastic surgery treatment record noted the Veteran had a 5 mm skin tag vs. nevus with hair-breaking skin rough and bumpy with mild hypertrophic scarring.

A March 2006 VA dermatology clinic note showed redness of the Veteran's malar eminences.  He also had hyperpigmented plaque like areas of his chest and back possibly secondary to postinfammatory hypermelanosis.  He had 2 or 3 papular lesions of the chest secondary to acne.  He had acne scarring involving his right face measuring 5 cm from lateral to medial and 10 cm from superior to inferior aspect.  On his left face he had scarring measuring 5 cm from medial to lateral side of the face and 12 cm from superior to inferior area.

Per the May 2006 remand instructions, the Veteran underwent another VA scars examination in June 2007.  The examiner broke the examination down by etiology of the scars she was examining.

The Veteran had acne vulgaris of the head, face and neck which was not painful and did not cause skin breakdown.  The exact location was noted to be the malar area of the face, right cheek, and it had a 2 cm x 2 cm scare that was not tender on palpation, did not adhere to underlying tissue, did not limit motion,  and did not cause underlying tissue loss.  The scar was depressed, but was the same color as the rest of the Veteran's skin.  There was no induration or inflexibility of the area and it did not cause disfigurement of the head, face or neck.  The diagnosis was "ice-pick scarring from deep acne vulgaris lesions."  An additional acne vulgaris scar located on the malar area of the face, left cheek, measured 5 cm x 3cm.  It had the same characteristics as the 2 cm x 2 cm acne vulgaris scar.  

The Veteran had PFB was generally located in the head and neck as it has beard distribution of the face and neck.  Its maximum width was 28 cm's and maximum length was 16 cm's.  There was tenderness on palpitation, but no adherence to underlying tissue.  There was no limitation of motion or loss of function.  There was no underlying soft tissue damage or underlying tissue loss.  There was skin ulceration or breakdown over scar and elevation of the scar.  There was no disfigurement of the head, neck or face.  The Veteran had a 28 x 16 cm discoloration of the skin that was darker than normal.  There was a portion of the skin with abnormal texture which measured 2 cm x 2 cm.  The scar had no induration or inflexibility.  The diagnosis was postinflammatory hyperpigmentation and plaque-like scarring from PFB. 

In June 2007, the Veteran also had a VA skin examination; which again broke down the examination by specific skin disorder.  The Veteran was noted to have PFB which had skin symptoms of bleeding, skin discoloration, occasional pain, itching, and skin bumps.  There were no systemic symptoms (symptoms that affect the entire body).  He was assessed with acne vulgaris, which had skin symptoms of cysts and comedons.  He also had seborrheic dermatitis with symptoms were flaking and itching along the hairline with no systemic symptoms.  His acne vulgaris required twice daily use of Minocycline which was neither a corticosteroid nor an immunosuppressive.  For his PFB, the Veteran used a small amount of Triamcinolone twice daily.  The treatment was a corticosteroid.  The Veteran also used basis soap, sulfur shampoo and ammonium lactate 12 percent lotion which are not corticosteroids.  He did use Diflorosone which was a corticosteroid.  

The percentage of the exposed areas (head, face, neck, hands) was greater than 40 percent.  The percentage of the total body area affected was greater than 40 percent.  There was ice pick scarring affecting the cheeks above the beard line.  There was postinflammatory hyperpigmentation, scarring, keloid formations involving the face and neck area that was covered by the beard.  The beard was not close shaven.  There was a pustule on the right cheek within the beard that was inflamed and fluctuant.  There was fine flaking along the hairline, nasolabial folds and around the ears.  There was hypopigmentation associated with this along the hairline of the back of the head and along the right temporal region.  There was fine flaking with patchy hypopigmentation involving the chest, back and arms.  The diagnosis was PFB, acne vulgaris and seborrheic dermatitis.  The VA examiner stated that the Veteran's service connected skin condition did not interfere with his ability to obtain or maintain substantially gainful employment.  The Veteran did indicate that his inability to shave was a problem when he attempted to find security guard work.

The Veteran presented to the VAMC dermatology clinic in February 2008.  His examination revealed significant scarring of the face and beard area secondary to both cystic acne and PFB.  His back had multiple hyperpigmented popular regions which were most compatible with eczema or ectopic dermatitis and he had erythema and scaling around the facial area, probably secondary to seborrheic dermatitis.  The assessment was that the Veteran had longstanding acne scarring due to both acne and PFB with continued active lesions, especially in the periorbital area which was compatible with the continued activity of PFB as well as acne. 

A February 2008 dermatology clinic note revealed significant scarring of the face and beard area secondary to both cystic acne and PFB.  He had multiple hyperpigmented popular regions compatible with eczema or ectopic dermatitis and erythema and scaling around the facial area.  

At his July 2008 hearing, the Veteran testified that he would be treating areas that were scarred and sometimes they might pop up somewhere else because his hair coiled when it grew out before it broke the surface.  

At a January 2009 VA dermatology consultation the Veteran's seborrhea and folliculitis were noted to be "fairly well controlled."  On physical examination he had one patch in his nasolabial fold, minor erythema, no scaling and few pigmented papules and trunk.  In July 2009, the Veteran reported that his skin conditions were well controlled but that he was worried about itchy dry skin that recently appeared on his legs.  He reported occasional breakouts of red tender bumps on his back and face and occasional scale on his face.  

In September 2010, the Veteran was additionally noted to possibly suffer from CARP (confluent and reticulate papillomatosis) on his chest, a biopsy revealed "dilated pore of winer."

In May 2011, the Veteran was afforded an additional VA examination.  He was noted to have eczema with dry skin of various parts of his body.  He was treated with a corticosteroid continuously for the prior year.  His eczema affected less than 5 percent of his exposed areas and less than 5 percent of his total body area.  He was noted to have very mild skin dryness over the lateral forearms, back of neck, sides of skull, pinna of both ears, bilateral tibia, lower mid back and shoulders.  The examiner noted that it was "very mild and difficult to see any significant abnormalities since" the Veteran's treatments were very effective.  It was noted to not be disfiguring.

Analysis 

The schedular criteria by which scars are rated changed during the course of the Veteran's initial appeal.  See 67 Fed. Reg. 49,590 - 49,599 (July 31, 2002) (effective August 30, 2002) (codified at 38 C.F.R. § 4.118).  

The effective date of the Veteran's current 60 percent rating for his service connected skin disorders is August 30, 2002, because the new regulations became effective on that date.  "[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272  (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation." DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If the veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim from August 30, 2002 under both the old rating criteria and the new criteria.

The criteria for evaluating the residual stasis ulceration scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  In this case, because the Veteran's claim was filed before October, 28, 2008, the claim will not be evaluated under the most recent criteria.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008"). 

Diagnostic Code 7899 was for PFB is rated as eczema under Diagnostic Code 7806.

As noted above, the maximum disability rating under the old version of Diagnostic Code 7806 was 50 percent.  A 50 percent rating was also the maximum disability rating under the old version of Diagnostic Code 7800. 

Under the revised (August 30, 2002) criteria of Diagnostic Code 7806, for rating dermatitis or eczema, a maximum 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 

The revised Diagnostic Code 7800 pertains to scars of the head, face, or neck.  A maximum of 80 percent is warranted when the veteran has visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (i.e., nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement, as contained in Note (1).  38 C.F.R. § 4.118, Diagnostic Code 7800 & Note (1) (2002). 

The eight listed characteristics of disfigurement are: (1) a scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) a surface contour of a scar that is elevated or depressed on palpation; (4) a scar that is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square (sq.) cm.); (6) the skin texture is abnormal, to include irregular, atrophic, shiny, scaly, in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2002). 

The Veteran's claims that he is entitled to an 80 percent evaluation under Diagnostic Code 7800. 

Given the evidence as outlined above, the Board finds that the Veteran is assigned the maximum rating allowed under the rating schedule for PFB with acne vulgaris and seborrheic dermatitis and a higher rating cannot be assigned for disfigurement of the face, head or neck under Diagnostic Code 7800.  The December 2007 VA examination results do not show underlying soft tissue damage or underlying tissue loss or disfigurement of the head, neck face.  Regarding Diagnostic Code 7800, the Veteran's skin disorders are not noted to result in visible or palpable tissue loss.  Photographs taken at during the June 2007 VA examination, do not appear to the Board (as a medical lay person) as though there is visible or palpable tissue loss.  For the sake of argument, however, let us say that the depressed scars can be interpreted to be tissue loss.  In that regard there is still no gross distortion or asymmetry of three or more features or paired sets of features (i.e., nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Based upon the photographs, which show that the Veteran has symmetrical facial features, and the VA examiners noting that there is no "disfigurement," the Veteran does not meet the gross distortion portion of the 80 percent rating.  The Veteran argues that he does meet the second portion of the 80 percent rating, and argues that he has six or more of the eight listed characteristics of disfigurement.  The Veteran meets characteristics 1, 2, 3, and 5.  The Veteran's scars were not adherent to underlying tissue (characteristic 4); his abnormal skin texture was not in an area exceeding 39 square centimeters (characteristic 6-when adding up the areas of abnormal skin noted in the June 2007 examination the result is 23 square centimeters); he was not missing underlying soft tissue (characteristic 7); and he did not have indurate or inflexible skin (characteristic 8).  As the Veteran only meets four of the characteristics of disfigurement, under Diagnostic Code 7800 he is only warranted a 50 percent rating.  Under Diagnostic Code 7806 the Veteran's skin disorders warrant a 60 percent rating as they affect more than 40 percent of his entire body and more than 40 percent of his exposed areas.

Therefore, a rating higher than 60 percent for PFB with acne vulgaris and seborrheic dermatitis is denied.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including itching or pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board finds that the Veteran's statements are not credible.  The Veteran's claims file is eight volumes and contains numerous statements from the Veteran regarding his claims.  The Veteran has expressed his thoughts that someone or multiple people at the VA are out to "get" him, and that they destroy his evidence.  He has formally complained about three of his VA examiners and has contended that they lied in their examinations to "make him look bad."  The claims file contains records from the Veteran's claim for Social Security Administration (SSA) disability benefits, and those records also contain complaints from the Veteran that someone has sabotaged his claim and that a physician lied or misrepresented the results of the Veteran's examination.  Following his most recent Board hearing the Veteran submitted a statement that he believed the undersigned and his representative were conspiring against him.  In addition to his general seeming paranoia, the Board is concerned that the Veteran may exaggerates to overcome the injustices he foresees are headed his way (stating to VA treatment providers that his symptoms are well-controlled but stating during his Board hearing that none of the medications were working for him).  In November 2009, the Veteran reported to a VA treatment provider that he worked various seasonal jobs, such as a tax consultant from 1998-1999.  In April 2000, he reported being fired from a 1999 job after four days due to his acne; however, 2002 he sought SSA disability due to PTSD, depression, high blood pressure, acid reflux and depression.  Significantly, in the majority of his statements to the VA regarding the severity of his skin disorders the Veteran has stated that he is very embarrassed by the appearance of his skin and this leads to him being uncomfortable on job interviews or being unable to find employment.  However, an extensive review of his claims file shows that the Veteran works as a pastor ("earns money from preaching"), and sings (both solo and with a choir) in front of audiences of people.  Based on a cumulative review of the claims file, the Board finds the Veteran is not credible.  The physical descriptions of the Veteran's skin disorders provided in VA examinations (specifically the June 2007 examination) and treatment records provide the basis for the Board's decision that the Veteran is not entitled to a rating in excess of 60 percent.

Regarding the Veteran's contention that his various skin disorder should be rated separately, the Board notes that the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (Emphasis added).  The Veteran has several skin disorders, some service connection and some not service connected.  To parse out which sections of skin are affected by which skin disorder may not be possible, but, even if it were, they would be evaluated under the same criteria.  The skin criteria seeks inclusion in its very criteria-having multiple characteristics of disfigurement or reporting  percentages of the body affected.  The Board finds that combining a rating under Diagnostic Code 7806 with any other rating for a skin disability would amount to impermissible pyramiding in this case.  That means that assigning another rating or ratings under a skin disability diagnostic code would mean replacing, not adding to, the 60 percent rating already assigned.  Ultimately, this would result in a lower combined rating for the veteran's skin manifestations.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  The Veteran has not presented any evidence that his particular service-connected PFB with acne vulgaris and seborrheic dermatitis disability results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards. 

The Board notes that the Veteran testified at his July 2008 hearing that his PFB with acne vulgaris and seborrheic dermatitis disability impaired his ability to obtain certain jobs for which he is qualified such as security guard positions because his disability prevents him from being clean shaven.  In a March 1999 letter, the Veteran also reported that he was turned down for various jobs because of his PFB.  Additionally, a May 2000 vocational assessment indicated that the Veteran should work in a clean environment free of dust, fumes and odors due to his service-connected PFB with acne vulgaris and seborrheic dermatitis.  

The Board, however, notes the June 2007 VA examiner specifically stated that the Veteran's service connected skin condition did not interfere with his ability to obtain or maintain substantially gainful employment.  The examiner also noted that the Veteran reported that while in the past he had been denied employment because he had to be clean shaven, this occurred many years ago.  The Veteran stated that in the past two years he attempted to seek employment but was unable to find employment due to his anxiety condition.  He was actively being treated for schizophrenia and depression and indicated that his inability to find employment for the past two years was not related to his skin condition.  The Board additionally notes that while the Veteran states he cannot work as a security guard due to his skin condition, he worked for the Department of Corrections for six years, and worked as a security guard at some point (he indicated he worked for a company associated with skin care products).  He has worked in data entry and for a Bank.  There is an indication in the claims file that the Veteran continues to work as a pastor or preacher for a congregation.  While he stated his embarrassment makes him unable to perform in job interviews, the Board has found this to not be credible as the Veteran does not have difficulty performing in front of groups of people.  A finding that he should not work with dust, fumes and odors is certainly not "marked interference" with employment.

There is no credible evidence that he could not sustain employment that did not require being clean shaven.  Furthermore, as discussed above, the Veteran reported that he was unable to find employment due to his anxiety condition (both during the June 2007 VA examination and for his application for SSA benefits) and his inability to find employment for the past two years was not related to his skin condition.  Lastly, the schedule reasonably describes the Veteran's disability, and permits for a higher rating.  Referral for extraschedular consideration is not warranted.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an effective date prior to April 22, 1998, for the assignment of a 50 percent rating for PFB with acne vulgaris and seborrheic dermatitis is denied. 

Entitlement to a disability rating in excess of 60 percent for PFB with acne vulgaris and seborrheic dermatitis, effective August 30, 2002 is denied.


REMAND

In the June 2011 Joint Motion for Remand the parties agreed that the Board's decision denying entitlement to service connection for a right eye disorder should be remanded to the Board to be remanded to the RO because the Board did not have jurisdiction to adjudicate the claim.  The issue initially appealed to the Board was entitlement to service connection for a left eye disorder; however, in a February 2008 statement the Veteran reported that he was seeking service connection for a right eye disorder.  During his July 2008 Board hearing, the Veteran again stated that he did not want to seek service connection for a left eye disorder, but was instead seeking entitlement to service connection for a right eye disorder.  

In a September 2008 Board decision the Board denied entitlement to service connection for a left eye disorder.  In a September 2009 JMR the Board was directed to address the Veteran's argument that he was claiming entitlement to service connection for a right eye disorder.  In May 2010, the Veteran adjudicated the claim of entitlement to service connection for a right eye disorder in the first instance.  The claim was not first presented to the RO, so the Board did not have jurisdiction for the May 2010 adjudication.  See Godfrey v. Brown, 7 Vet. App. 398. 408-410 (1995) (the Board lacks jurisdiction over a claim not first presented to and adjudicated by the regional office).  Thus the claim must be remanded for the RO to address the issue in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should adjudicate the claim of entitlement to service connection for a right eye disorder in the first instance.  Any additional action required to comply with the notice and development requirements of the Veterans Claims Assistance Act of 2000 should also be undertaken.  If the RO denies the Veteran's claim, then he should be notified that he must complete the appeals process for this claim. 

The purpose of this REMAND is to afford the veteran due process of law.  The Board does not intimate any opinion, favorable or unfavorable, as to the merits of the veteran's claim.  The veteran is free to perfect his appeal of the denial of this issue and to submit any additional evidence he wishes to have considered in connection with this issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


